Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in the European Union on 06/22/2021. It is noted however, that there is no corresponding certified copy of European Union Design Application 008584627 as required by 37 CFR 1.55. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.

	The certified copy which must be filed is a copy of the original foreign application with a certification by the patent office of the foreign country in which it was filed. Certified copies ordinarily consist of a copy of the specification and drawings of the applications as filed with a certificate of the foreign patent office giving certain information. Certified copies include those retrieved by the Office in accordance with a priority document exchange program. See MPEP § 215.01. A copy of the certified copy filed by applicant, including a copy filed via EFS Web, will not satisfy the requirement in 37 CFR 1.55(g) for a certified copy. See MPEP § 502.02, subsection V. "Application" in this connection is not considered to include formal papers such as a petition. A copy of the foreign patent as issued does not comply since the application as filed is required; however, a copy of the printed specification and drawing of the foreign patent is sufficient if the certification indicates that it corresponds to the application as filed. 
Objection to the Specification
3. The specification must include a description of each figure. The sole description that applicant has provided is not sufficient to explain each view submitted in the reproduction disclosure. The descriptions of the figures are not required to be written in any particular format, however, they must describe the views of the reproductions clearly and accurately. See Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP2920.04(a)II. For this reason, the description that reads:
	“1. Ventilator”
must be amended to include independent descriptions for reproductions 1.1-1.5. The following language and format is suggested:
--1.1 is a front elevation view of the Ventilator showing our new design;
1.2 is a rear elevation view thereof;
1.3 is a side elevation view thereof with the other side being a mirror image;
1.4 is a front perspective view thereof; and
1.5 is a rear perspective view thereof.--

Non-Final Rejection under 35 U.S.C. §112(a) and (b)
4.	The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	The claim is indefinite and non-enabling because some elements of the claimed design are unclear. Specifically, all figures have a very low resolution, poor line quality, and many instances of blurry areas and black areas that obscure multiple visual details and make it impossible to corroborate the exact nature of the claimed design throughout the disclosure. The applicant may consider increasing the resolution and lightening the shadows in the drawings to enhance clarity of the disclosure. Without a clear and consistent disclosure, the exact nature of the claimed design cannot be understood. See exemplary annotated reproductions below, it being understood the issues are found in most drawings.

    PNG
    media_image1.png
    1095
    1410
    media_image1.png
    Greyscale

	Moreover, there is a cylindrical element that extends off the rear of the Ventilator that is inconsistent throughout the drawing disclosure. The detailed form and exact length of the end of the cylindrical element varies between reproductions 1.1, 1.3, 1.4, and 1.5 rendering the exact nature of the claimed design unclear. Reproductions 1.1 and 1.2 appear to be consistent with each other. See exemplary annotated Reproductions below.

    PNG
    media_image2.png
    1109
    1257
    media_image2.png
    Greyscale

	In the attempt to overcome this rejection, the applicant may show the elements noted above consistently throughout all the figures. Without a consistent disclosure, the details of the claimed design cannot be understood.

The necessity for good drawings in a design patent application cannot be overemphasized. As the drawing constitutes the whole disclosure of the design, it is of utmost importance that it be so well executed both as to clarity of showing and completeness that nothing regarding the design sought to be patented is left to conjecture. The onus is on the applicant to ensure that the drawings show the claimed design clearly and consistently in all aspects.

5.	If new drawings are prepared as a response to this rejection, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d) . If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

Conclusion
The specification is objected to for the reasons set forth above.
The claim is rejected under 35 U.S.C. § 112(a) and (b) for the reasons set forth above.


Contact
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OBRIEN whose telephone number is (571)272-9121. The examiner can normally be reached Monday - Thursday 7AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Primary Patent examiner, Gino Colan, can be reached at (571)270-0209 or the examiner’s supervisor, Lakiya Rogers can be reached at (571)270-7145. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.O.B./Examiner, Art Unit 2916
/GINO COLAN/Primary Examiner, Art Unit 2925